March 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     IN THE INTEREST OF T.R.M. AKA E. T.M., AND T.J.W AKA T.W.,
                            CHILDREN,



NO. 14-14-00773-CV

                     ________________________________

       This cause, an appeal from a judgment terminating parental rights signed
September 4, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.